Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 		Continued Examination Under 37 CFR 1.114

 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after a Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  2/25/22 has been entered.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 2/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 21 is amended to correct an obvious typographical error (dependency). 	In claim 21, line 1, “apparatus of claim 21” is replaced with  -  -   apparatus of claim 20  -  - .
 	Claims 1-17 are canceled.

	This application is in condition for allowance except for the presence of claims 1-17, directed to an invention nonelected without traverse. Accordingly, claims 1-17 have been canceled.  MPEP 821.02.


Reasons for Allowance
	Claims 18-24 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  Suzuki (US 2012/0253303 A1).  
	As to independent claim 18, Suzuki discloses a urine collection apparatus 102 (urine absorption member 102 of urine disposal apparatus 100 Fig.1-4 [0048],ll.2-4), comprising:

    PNG
    media_image1.png
    552
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    393
    media_image2.png
    Greyscale
 	a fluid permeable body 136/134 (leakage barrier 136 forming substantially tubular body Fig.2-3;[0062]; and liquid permeable skin contact sheet 134 Fig.3-4 [0053],ll.12-13 covering opening in 136 Fig.3-4 [0053],ll.15-16); a lumen (within 136/134 extending longitudinally between opening 134 in 136 for 134 extending to lower container 112 Fig.3 within fluid permeable body 136/134 Fig.1,3-4 [0050],ll.7) having a fluid outlet 114 (urine drainage port 114 for urine guide tube 106 Fig.1 [0050],ll.5-10) and an inner volume (as volume within 136/124 forming outer fluid permeable body with inner volume within Fig.3-4);
 	 	at least one divider (one or more of sheets 124, 126, 128, and 132 Fig.3 [0053],ll.10-12,16-18) that divides the inner volume of the lumen (as presented above) into a plurality of channels extending longitudinally through the lumen (as two or three or more channels between sheets 124, 126, 128, and/or 132 (extending longitudinally as perpendicular to cross section of Fig.3, and parallel and in the same plane of each other) [0053]); and
 	 	a tube 106 having a first end (within 112 Fig.3 [0050],ll.5-8) with a first opening therein configured to collect urine from the plurality of channels ([0050],ll.5-8,18-22) and extending to a fluid discharge end ([0050],ll.18-22);
 	wherein the urine collection apparatus 102:  		is configured to be disposed adjacent to the urethral opening of the user, with the fluid permeable body configured to engage tissue surrounding the urethral opening, to receive urine discharged from the urethral opening through the fluid impermeable body [0051],ll.4-15, and into the lumen ([0050],ll.5-8,18-22), and to have the received urine withdrawn from the lumen via the tube 106 and out of the fluid discharge end of the tube 106 by a vacuum-induced pressure differential sufficiently large to withdraw urine through the tube at flow rate equal to a urine discharge rate in a urination event ([0050],ll.5-8,18-22).	However, as to independent claim 18, Suzuki fails to teach or fairly suggest the plurality of channels are spaced radially and circumferentially from each other. 	As further presented on pages 6-8 of the 11/8/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of channels between sheets 124, 126, 128, and/or 132 of Suzuki to provide wherein each of the plurality of channels are spaced radially and circumferentially from each other.  One of skill would not have been motivated to modify the teachings of Suzuki to provide the radially and circumferentially spaced channels, where Suzuki teaches away from such an arrangement, where Suzuki teaches that the plurality of channels between sheets 124, 126, 128, and/or 132 are provided parallel and in the same plane as each other.  Thus, Suzuki fails to teach or fairly suggest providing these elements, and do not provide any motivation to do so.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781